                                Case 5:19-mc-80126-NC Document 16 Filed 10/11/19 Page 1 of 3
                                                                                                                                                                                             EJ-130
 ATTORNEY OR PARTY WtTHOUT ATTORNEY;                      STATE BAR NO.: 2720^7                                                                         FOR COURT USE ONLY

 NAME: Michael J. Fletcher
 FIRM NAME: BaKef Mapock & Jensen, PC
 STREET ADDRESS:5260 N. Palm Ave., Ste 421
 CITY: Fresno                                                STATE: OA          ZIP CODE:93704
 TELEPHONE NO: 559.432.5400                                  FAX NO :559.432.5620
 E-MAIL ADDRESS: mfletcher@bakermanock.eom
 ATTORNEY FOR (name)-. Plaintiff, EVENTEMPS CORPORATION
                       1^ ORIGINAL JUDGMENT CREDITOR           I I ASSIGNEE OF RECORD
UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
  STREET ADDRESS:280 S. Ist Street, Room 2112
  MAILING ADDRESS:

  CITY AND ZIP CODE:Ssn JOSO 951 13
     BRANCH NAME:
                                                                                                                         CASE NUMBER:
     Plaintiff: EVENTEMPS CORPORATION
                                                                                                                         5:19-mc-80126-NC
 Defendant: THE FOUR PERCENT GROUP. LLC.
                      ^ EXECUTION (Money Judgment)                                                                             EH Limited Civil Case
WRIT OF                □ POSSESSION OF                 □ Pereonal Property                                                                   (including Small Claims)
                                                                                                                               ^ Unlimited Civii Case
                       EH SALE                         EH Real Property                                                                      (including Family and Probate)

      To the Sheriff or Marshal of the County of: Northern District of California
      You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
      To any registered process server: You are authorized to serve this writ only in accordance with COP 699.080 or COP 715.040.
      (Name): Plaintiff, Eventemps Corporation
      is the          13 original judgment creditor       EH assignee of record whose address is shown on this form above the court's name.
4. Judgment debtor (name, type of legal entity if not a              9.         EH See next page for information on real or personal property to be
    natural person, and last known address):                                       delivered under a writ of possession or sold under a writ of sale.
                                                                     10.        EH This writ is issued on a sister-state judgment.
                                                                     For Items 11-17, see form MC-012 and form MC-013-INFO
     The Four Percent Group, LLC.
     2522 W. 41 St Street, Suite 136                                 11. Total judgment (as entered or renewed)                                                                   386,212.25
     Sioux Fails, SD 57105                                           12. Costs after judgment (CCP 685.090)
                                                                     13. Subtotal (add 11 and 12)                                                                                 386,212.25
                                                                     14. Credits to principal (after credit to interest)                                                            90,231.25
           □ Additional judgment debtors on next page                15. Principal remaining due (subtract 14 from 13)                                                            295,981.00
5.   Judgment entered on (cfafe); 9/5/2018                           16. Accrued interest remaining due per CCP
                                                                           685.050(b) (not on GC 6103.5 fees)
6.        EH Judgment renewed on (dates):                            17. Fee for issuance of writ                                                                                             25.00
                                                                     18. Total (add 15, 16, and 17)                                                                               296,006.00
                                                                     19. Levying officer:
     Notice of sale under this writ
                                                                           a. Add daily interest from date of writ (at
     a.        3 has not been requested.                                      the legal rate on 15) (not on GC
     b.        EH has been requested (see next page)                          6103.5 fees)                                                                   $                                76.50
                                                                           b.

  [SEAL]




                                                                                                                       S DISTR
                                                                                                                    ATE       IC
                                                                                                                  ST            T
                                                                                                              D
                                                                                                                                                    Susan Y. Soong
                                                                                                                                        CO
                                                                                                         E
                                                                                                       IT




                                                                                                                                          UR
                                                                                                     UN




                                                                                                                                            T




                                                             October 22, 2019
                                                                                                     N O RT




                                                                                                                                             NI A




                                      Issued on (date):                                  Clerk, by                                                                                     ., Deputy
                                                                                                                                         OR
                                                                                                       HE




                                                                                                                                        IF




                                                                                                              N
                                                                                                                                        AL
                                                                                                              R




                                                                                                                  DI
                                                                                                                       S T RI T O F C
                                            NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.                   C
                                                                                                                                                                                             Page 1 of 3



Form Approved for Optional Use                                                                                                                  Code of Civil Procedure, §§ 699.520. 712.010. 715.010
Judicial Council of Califomia                                                                                                                                             Government Code. § 6103.5
EJ-130 [Rev. January 1.2018]                                    WRIT OF EXECUTION                                                                                                  www.coufts.ca.gov

                                                                                                                                                                  American JLegalNci, Inc.
                                Case 5:19-mc-80126-NC Document 16 Filed 10/11/19 Page 2 of 3
                                                                                                                                                    EJ-130
                                                                                                     CASE NUMBER:
  Plaintiff: Eventemps Corporation
                                                                                                     5;19-mc-80126-NC
Defendant: The Four Percent Group, LLC.


21. n Additional judgment debtor(name, type oflegal entity
                 if not a natural person, and last known address):




22.        O Notice of sale has been requested by(name and address):




23.        □ Joint debtor was declared bound by the judgment (OCR 989-994)
      a.    on (date):                                                             a.   on (date):
      b. name, type of legal entity if not a natural person, and                   b. name, type of legal entity if not a natural person, and
        Jast known address of joint debtor:                                           Jast known address of joint debtor:




                  D Additional costs against certain joint debtors are itemized:        □ Below      Q On Attachment 23c


24.        □ (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.    O Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
           (1)          CH The Prejudgment Claim of Right to Possession was served in compliance with COP 415.46. The judgment includes
                           all tenants, subtenants, named claimants, and other occupants of the premises.
           (2)          n The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
           (3)          n The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                           judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                           to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP 415.46
                           and 1174.3(a)(2).)

            (4) If the unlawful detainer resulted from a foreclosure (item 24a(3)), or if the Prejudgment Claim of Right to Possession was
                  not served in compliance with CCP 415.46 (item 24a(2)), answer the following:

                  (a)      The daily rental value on the date the complaint was filed was $
                  (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):



      b.      CH Possession of personal property.
                         n If delivery cannot be had, then for the value (itemize in 24e) specified in the judgment or supplemental order.
      c.   □ Sale of personal property.
      d.   O Sale of real property.
      e. The property is described: □ Below □ On Attachment 24e



EJ-130 [Rev. January 1, 2018]
                                                               WRIT OF EXECUTION                                                                    Page 2 of 3

                                                                                                                          American LegalNci, Inc.
                                                                                                                          www FormsWorkFlow com
                              Case 5:19-mc-80126-NC Document 16 Filed 10/11/19 Page 3 of 3

     Plaintiff: Eventemps Corporation                                                        CASE NUMBER:

                                                                                             5:19-mc-80126-NC
 Defendant: The Four Percent Group, LLC.


                                                    NOTICE TO PERSON SERVED

 WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy(form EJ-150).

 WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
 officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
 money judgment for the value of the property specified in the judgment or in a supplemental order.

WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with OCR 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10)accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
 officer.



 EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
 were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing(form CP10)and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
 whether or not the property you are renting was sold in a foreclosure.




EJ-130[Rev. January 1,2018)
                                                       WRIT OF EXECUTION                                                              Page 3 of 3

                                                                                                                 American LegalNet,Inc.
                                                                                                                 www FormsWorkFlow com
